 272DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Idaho StatesmanandBoiseTypographicalUnionNo.271, InternationalTypographicalUnion,AFL-CIO. Cases 19-CA-17281, 19-CA-17300, and 19-CA-1794229 August 1986DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSJOHANSEN AND BABSONOn 28 April 1986 Administrative Law Judge Mi-chaelD. Stevenson issued the attached decision.The Respondent filed exceptions and a supportingbrief, the Charging Party filed a brief answeringthe Respondent's exceptions, and theInternationalTypographical Union filedan amicusbrief in sup-port of the judge's decision.'The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,findings, andconclusions2and to adopt the recommendedOrder.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, The IdahoStatesman, Boise, Idaho, its officers,agents, succes-sors, and assigns, shall take the action set forth inthe Order.iThe International'smotion seeking permission to file an amicus briefis granted2 In sec III,B of his decision,the judge inadvertently omitted theword "not" in the firstline of theparagraph immediately following fn 8.Thatsentence should read "If Respondent was not restricting the unit asto the"A" trainees, it was attempting to expand the unit as to the "B"traineeswho were not part of the priorunit,but are now permitted toperform unit work "Daniel R. Sanders, Esq.,for the General Counsel.John B. Jaske, Esq.,of Arlington, Virginia, for the Re-spondent.DECISIONSTATEMENT OF THE CASEMICHAEL D. STEVENSON, Administrative Law Judge.This case was tried beforeme at Boise,Idaho, on 13February 1986,1 pursuant to a second order consolidat-ing cases,consolidated complaint,and notice of hearingissued by the Regional Director for the National LaborRelations Board for Region 19 on 24 December andwhich is based on charges filed by Boise TypographicalIAll dates refer to 1985 unless otherwise indicatedUnionNo.271,InternationalTypographicalUnion,AFL-CIO (the Union)on 11 February(Case 19-CA-17942),19 February(Case19-CA-17300),and 15 No-vember(Case19-CA-17300).The complaint alleges thatThe Idaho Statesman(Respondent)has engaged in cer-tain violations of Section 8(a)(1) and(5) of the NationalRelationsAct (the Act).IssueWhetherRespondent bargained to impasse over a non-mandatory subject of bargaining.All parties were given full opportunity to participate,to introduce relevant evidence,to examine and cross-ex-amine witnesses,to argue orally,and to file briefs.Briefs,which have been carefully considered, were filed onbehalf of the General Counsel and Respondent.On the entire record in the case, and from my observa-tion of the witnesses and their demeanor, I make the fol-lowingFINDINGS OF FACT1.RESPONDENT'S BUSINESSRespondent admits that it is a corporation engaged inthe business of publishing a daily newspaper with officeand place of business located in Boise,Idaho.It furtheradmits that during the pastyear,which period is repre-sentative of all times material,in the course and conductof its business operations, it held membership in or sub-scribed to interstate news services,published nationallysyndicated features, and advertised nationally sold prod-ucts.Accordingly,itadmits,and I find,that it is an em-ployer engaged in commerce and in a business affectingcommerce within the meaning of Section 2(2), (6), and(7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDRespondentadmits, and I find, thatBoiseTypographi-calUnion No. 271,InternationalTyprographical Union,AFL-CIO isa labor organizationwithin themeaning ofSection 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The FactsFor approximately the last 75 years, Respondent andthe Union have maintained a collective-bargaining rela-tionship.Among other subjects covered by the variousagreements over the years has been the mailroom oper-ation.At issue in this case, mailroom work includes in-serting of advertising material into the general circula-tion daily newspapers, bundling, and transporting of thepapers from the mailroom to the docks. There, other em-ployees load the papers onto trucks for delivery and dis-tribution throughout Boise and surrounding areas. Toclarify the controversy in the present case,Iprovidebelow a brief historical overview divided into threeparts.281 NLRB No. 41 IDAHO STATESMAN1. 1977-1980The contract between the parties,extending from 3October 1977 to 30 September 1980, is in the record.(G.C. Exh.2.)My attention is directed to pages 25-26 ofthe contract where reference is made to journeymanmailer and mailer apprentices.In addition,a number ofcasual,part-time personswere employed on an "asneeded" basis for the purpose of doing the hand stuffingand inserting of the advertisements.Their work wouldvary considerably by the day of the week and season ofthe year.2. 1981-1984A second contract between the parties extending from1October 1981 to 30 September 1984 is also in therecord.(G.C. Exh.3.)Here,my attention is directed topages 16-18 where certain changes were madein the jobclassifications of persons who work in the mailroom. Tosupplement the rank of journeyman and apprentice mail-ers, the classification of "A" trainees was established.These persons could do the same work as journeymenexcept for equipment maintenance or supervisory work.The "A"trainees were selected from the ranksof thosepersons who had been doing the casual part-time mail-room work under the prior contract.In numbers, the"A" trainees ran from 8 to 10 employees.According totheGeneral Counsel'switness,H. FredrickLiebenau,president of the Union,1980-1985, and 16-year employeeof Respondent,the "A"trainee eventually came to beequivalent to the apprentice classification,even thoughapprenticeswere not formally abolished so far as thecontract terminology was concerned.A second classificationcreated bythe 1981-1984 con-tractwas called the"B" trainee.Considered by theUnion to be nonunion employees,the "B"trainees werenow the new, part-time casual employees.The "B"train-ees fluctuated between 25 and 36 employees.While the"A" trainees usually worked a full-timeshift of 35 hoursper week,the "B"trainees worked between14-30 hoursper week."B" trainees were limitedin their work to op-erating the inserting equipment and related equipmentduring inserting shifts.Regarding compensation of "B"trainees,the contract reads(p. 18) "They ["B" trainees]shall not becovered by any otherprovision of this con-tract.Their wages and other conditions of employmentshall be established by companypolicy."23. 1984-presentAs the priorcontract expired,Respondent decided tochange the"A" and "B" trainee classifications and tomake certain other mailroom changes aswell.At first,Respondent proposedto the Unionin negotiations for a2During the negotiationswhichled to the 1981-1984 agreement, theparties never discussedwhether the "B" employeeswere part of the col-lective-bargainingunit.Theagreement itself states,"The Employer rec-ognizes the Union as the exclusive bargaining representative of all em-ployees covered by thisAgreement." (G.C. Exh 3,art. I.)273new contract that a new classification called"helper" beestablished and that it absorb the former"A" and "B"trainee categories.Three reasons were provided for thisproposed change by Respondent's witness,Thomas Bran-don, a 22-year veteran of Respondent's employ,the last12 of which were as production director of all produc-tion departments including the mailroom.Brandon testi-fied as follows:First,Respondent decided thatthe "A" trainees werebeing paid too much and given higher benefits than werewarranted for the work being done.Second, the Unionhad won a recent arbitration case,the result of whichwas to increase the hours of "A" trainees and resultantcosts to Respondent,while reducing the hours of "B"trainee,who worked at lower scale.Third,Respondenthad surveyed a group of comparably sized newspapersand their mailroom operating procedures.The result ofthis survey led Respondent to believe that it was em-ploying many more full-time employees than the othernewspapers.Accordingly,Respondent desired to employa single group of part-time persons to augment its trainedjourneymen,and thereby reduce its labor costs.As part of its proposal to abolish the "A"and "B"trainee classifications,Respondent also proposed to sethelper compensations and other conditions of employ-ment pursuant to company policy.This was the samemethod used for "B"trainees'wages and other condi-tions of employment under the prior agreement.Finally,Respondent proposed to change the Union'sjurisdiction to encompass only the four corners of themailroom,as opposed to jurisdiction over mailroom op-erationswhich might be conducted in other locations,leased, owned,or operated by Respondent,as had beenthe case under the prior contract.The Union objected to the three changes describedabove and negotiations were not successful to resolve thecontroversy.I turn next to review briefly the bargainingsessions.4.The negotiations over the new contractThe negotiations between the parties occurred duringtwo separate time periods.First,between August 1984and 8 January,the parties met and negotiated approxi-mately 20times.It is stipulated that no agreement wasreached, thatthe parties reached impasse about 2 or 3February, after the Union voted to rejectRespondent'slast offer (G.C. Exh.7), and that Respondent implement-ed its last and final proposal about 2 or 3 February. Re-spondent implemented its last offer by posting a noticecontaining the last offer and a statement that the termsand conditions contained therein were then in effect.(G.C. Exhs. 8, 26.) As of the early Februarydate indicat-ed above, the parties reached agreement on most or allother major issues.On 28 August,Respondent'spublisher wrote a letterto the Unionmaking certain additional proposals relatingto mailroomwork. The letterreads as follows: 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDAugust 28, 1985Gordon RobinsBoiseTypographical Union No. 2714353 AdamsBoise,Idaho 83714Dear Mr. Robins:In view of the Arbitrator's decision in the recentlayoff case, together with the positions the Uniontook in the second arbitration, we are proposing thefollowing changes in the Posted conditions:1.Add to Article V. Section 9, the following:"Irrespective of any other provisionin this agree-ment, Journeymen Mailers who are not on thejob guarantee list may be terminated withoutother cause or without any reasons stated tothem to allow for the broader utilization of Mail-room Helpers."Journeymen Dale Dunn and Lewis Lavala willbe affected by this provision.2.Change Article VI, Section 2, to read:"There are no more "A" or "B" Trainees. ThereareJourneymen,ApprenticesandMailroomHelpers in the bargaining unit. All may performany bargaining unit work under the direction ofthe office. The Mailroom Helpers shall not becovered by any other provisions of this contract.The wages and other conditions of employmentofMailroom Helpers shall be established byCompany policy. Specifically, nothing shall pre-vent the office from scheduling a MailroomHelper to perform work in the Mailroom ratherthan scheduling Journeymen and Apprentices,provided that job guaranteed Journeymen havebeen offered no less than five shifts per week."3.Add an additional provision to the severanceclause:"This clause shall not apply to the termination ofDale Dunn."The reason for this proposal is that we believethatDunn has previously been offered and re-fused a substantial severance package.In addition, last January, the Company offered toagree not to reduce the pay or benefits of any Mail-room Helpers in exchange for a prompt contract.Since no contract occurred, we propose to reduceany Helper making over $6.09 per hour to that rate.This is the top limit of the current wage range forMailroom Helpers. Further, we propose that allHelpers have the same benefits.Finally, if the current decision and the pendingcase should allow us to clarify our positions so thatthe Company gets what it needs as to the Mailroomoperation, and because the Company believes thatthe Union has used the arbitration process to thwartour clearly stated bargaining goals, we propose toremove arbitration from the Posted Conditions.The Companyis,as alwayswilling to meet withyou to consider any counterproposal you may have.Should you wish sucha meeting,please contact meat once sincewe wish a quickresolutionof theseissues.Regards,(s)Gary F. SherlockPublisher [G.C. Exh. 9]As a result of the 28 August letter, negotiations werereopened briefly. A total of four sessions were held inSeptember and October. For the final two of these ses-sions, the union negotiating committee was joined byKen Prairie,an International representativefor the Ty-pographical Union. A witness at hearing, Prairie testifiedthat the Union made certain counterproposals such as re-ducing its position concerning the amount of revenue the"A" and "B" workers might receive or the hours theymight work. However, the Company rejected all of thisbecause they did not want a two-tiered system to contin-ue in the mailroom. On 1 October Respondent submitteditsfinal offer (G.C. Exh. 27). This was rejected by theUnion and the parties remained at impasse for the secondtime. Respondent then implemented its proposal.On cross-examination, Prairie admitted that at no timeduring negotiationshad the Company stated that thehelper classification would not be part of the unit. How-ever, he went on to testify that certain language in the28 August letter was confusing to the union negotiators:There are no more "A" or "B" trainees. There areJourneymen, Apprentices and Mailroom Helpers inthe bargaining unit. All, may perform any bargain-ing unit work under the direction of the office. TheMailroom Helpers shall not be covered by anyother provisions of this contract. The wages andother conditions of employment of Mailroom Help-ers shall be established by Company Policy.After reviewing the excerpt from the letter, Prairie ex-plained on cross-examination that the Company's positionwas to blanket in the helpers as part of the unit, but notto bargain with the Union over the helpers' wages orother conditions of employment.In his testimony, Respondent witness Brandon deniedthatRespondent sought the right to make unilateralchanges in the terms and conditions of helper employ-ment. (R. Br. 88.) Brandon continued that if Respondentdesired to change company policy, insofar as it affectedhelper wages, or other terms and condition of helper em-ployment, then Respondent would be required to andwould in fact give the usual notice to the Union and thenbargain over the particular matter proposed. (R. Br. 77,104.)According to Brandon, an example of the Compa-ny's position is found in the 28 August publisher's letterto the Union, quoted above. There the Company pro-posed a helper wage of $6.09 per hour. This was dis-cussed with union negotiators in September and Octoberbefore implementation. (R. Br. 89.)Under cross-examination, Brandon's seemingly clearand straightforward testimony regarding Respondent's IDAHO STATESMANpolicy appeared to blur considerably.Witness this ex-change.Q. In the posted conditions which were posted inFebruary of'85, the mail room helpers language ba-sically says that they shall not be covered by anyother provisions of this contract,thatwages andother conditions of employment shall be establishedby company policy.Where in that do you see aneed to tell the Union when you are changing anywage rates for these people? Wouldn't you interpretthat language of giving you an absolute authority tochange it whenever you desire?A. We don't interpret it that way.We interpret itthat the initial wagesthat wereset, and at any timewe wish to change the wages, the wage scale, forinstnce,that those would be discussed with theUnion. They would be notified and we would dis-cuss those.Q. Do you view that as, then,any time you wishtomake a change,you tell the Union,discuss itwith them and if you reached an impasse,you couldchange it during the term of the contract,assumingthat everybody reached agreement on this language,and this was a signed contract?A.Well, our position would be to discuss allissueswith the Union.Q. But you could change the wages and anyother terms and conditions of employment of thehelpers?A. Under thepresent conditions,we could.Q. No, if thecontract was in effect?A. I don'tknow that I am qualified to makethat-give that answer. (R. Br. 96-97.)Later in his cross-examinations,Brandon concededthat,in general,company policy has been in effect forthe last 15 years, during which time various changeshave been made.Historically,the Company never bar-gained with the Union over any of the changes.(R. Br.106.)Finally,I note that currently the mailroom employsapproximately 15 journeymen and 40 helpers. Only afterhelpers reach an average of 20 hours or more for a year,do they qualify for certain company benefits the follow-ing year.Respondent intended to limit the helpers to 20hours or less.However,Brandon did not know whetherany of the helpers were currently averaging 20 hours ormore.Witness Doralea Russell,a mailroom employee for ap-proximately 13 years, provided testimony on this point.Formerly an"A" trainee for 3 years,Russell averaged30-37 hours per week.Now as a helper she averages 14-20 hours per week.Her wages were reduced from $8.14an hour as an "A" trainee,to $6.09 an hour as a helper.Her experience is typical for all former "A" trainees whoare still working for Respondent.B. Analysis and ConclusionsBoth sidesagree that, on twoseparateoccasions, theparties bargained to impasse.According to the GeneralCounsel, the partieswere bargainingover the composi-275tion of the unit, a permissivesubject ofbargaining. Ac-cording to Respondent,the parties were bargaining overa jurisdictional clause,a mandatory subject of bargaining.Both sides agree that it is a violation of the Act to bar-gain to impasse over a permissivesubject ofbargaining.Professor Morris explains the rationale:Bargaining to impasse over a permissive bargain-ing subject isa per seSection 8(a)(5) violation be-cause,in effect,it is a refusal to bargain over man-datory bargaining subjects.3Accordingly,it is essential to determine exactly what thepartieswere bargainingover.4 That is, were they bar-gaining over"wages, hours,and other terms and condi-tions of employment,"the definition of a mandatory bar-gaining subject.Or were theybargainingoversomethingelse, such as scope of the unit,a permissive subject.As noted in the facts above,Respondent's proposal inissue was divided into three parts:change the Union's ju-risdiction to the four corners of the mailroom, changethe "A"and "B"trainees into a helper classification, anddetermine the helpers' compensation and other condi-tions of employment pursuant to company policy. It ishelpful to consider each of these separately.First, I note that jurisdictional clauses concern the as-signmentof work tounion members.6 Respondent con-tends(R. Br. 10)that the change in issue here, to thefour corners of the mailroom,"isvirtually identical tothe jurisdictional change approved inNewspaper PrintingCorp. v.NLRB,692 F.2d 615 (6th Cir. 1982)." In citingthis case, Respondent failed to note the underlying Boarddecision,Newspaper Printing Corp.,250NLRB 1144(1980),which the Sixth Circuit declined to enforce. I ambound by Board law fording that the parties bargained toimpasse over unit description and not work descriptionalone(fn. 3). In reviewing the circuit decision,however,I note thatthe court foundthat the expired agreementcontained the words"all composing room work" whilethe impasse proposal stated"allwork performed in thecomposing room."In refusing to enforce the Board's de-cision,the court found that the evidence at the adminis-trative hearing showed that the two phrases describedthe same task.Compare that to the facts in the presentcase.Witness this testimony of Liebenau,which I credit:Q. Also, previously, the Judge asked you aboutthe language restrictingyou to theso-called four-wall concept,as opposed to wherever the employerdid that particular work.Was there any actual workthat the employer was performing outside the mailroom prior to this most recent agreement?A. Yes.8C.Morris,DevelopingLabor Law,770 (2d ed.1983);NLRBY.Borg-Warner Corp.,356 U.S. 342,349 (1958).A permissive subject does not become a mandatory subject merelybecause the partners have bargained about it.American Stores PackingCo., 277NLRB 1656, 1658 fn.7 (1986), citingChemical Workers v. Pitts-burgh Glass Co.,404 U.S. 157, 187(1971).Newspaper PrintingCorp. Y.NLRB,625 F 2d 956, 964 (10th Cir.1980), cert. denied450 U.S. 911 (1981);Boeing Cav.NLRB,581 F.2d793, 797 (9th Cir. 1978). 276DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ. Was it a lot or just a little?A. A good portion of the work.Q.Whatwas beingperformed outside the mailroom?A. The moving of skids with either an electroniclift truck, dolly, electronic hand dolly, unloading oftrucks when skids arrived from outside the plant,some dock work. I'm not all familiar with all of thework that was done. I believe most of the mailitself, as far as being mailed out, is done within themail room. I don't really know how far that goespast the dock, as far as the mailers are concerned,the journeymen mailers.Q. And the language in the expired contract cov-ered all the work that you were just speaking or.A. Yes. Correct.Q. Their proposed language would not have cov-ered that work?A.Not the way it was read, the way it wasworded. [R. Br. 56-57.]Ifind that Respondent's attempt to change mailroomwork to the four corners of the mailroom, in the contextof this case, relates to the description or scope of theunit, in the collective-bargaining agreement, and is a per-missive subject of bargaining.6I turn next to Respondent's proposal to consolidate the"A" and "B" trainee classifications into the helper classi-fication and to determine the helper wages and otherterms and conditions of employment pursuant to compa-ny policy.Here too, I find the proposedchange is an at-tempt to change the scope of the unit and consequentlyRespondent may not insist to impasse on this point.'I agreecompletely with the General Counsel that Re-spondent was, in effect, withdrawing recognition of theUnion to represent a part of the previously recognizedunit, the "A" trainees.8If Respondent was restricting the unit as to the "A"trainees, it was attempting to expand the unit as to the"B" trainees who were not part of the prior unit, but arenew permitted to perform unit work. As a general rule,insistance to the point of impasse on restriction or expan-sion of the unit is an unfair labor practice.9My conclusions above are not affected by the confus-ing and contradictory language found in Respondent'sFebruary proposals and 28 August letter. In the latter,Respondent wrote on the one hand that helpers are partof the unit; on the other hand, it states that helpers willnot be covered byanyother provisions of this contractand that wages and other conditions of employment shall6Newspaper Printing Corp. vNLRB,supra, 625 F 2d at 9637Bozzuto'sInc.,277 NLRB 977 (1985)a Cf.San Antonio PortlandCementCo,277 NLRB 309 (1985)9NewspaperProductionCo, 503 F.2d 821, 828 (5th Cir 1974) Thiscase should be compared to the instant caseIn the citedcase, respondentunion represented a unit of skilled photoengravers under a contract aboutto expire.The same union was chosen to represent three general produc-tionworkers.Afterthe contract expired,the union insisted to impasseand subsequent strike thatthe production workers be includedin a singleunitwith the photoengraversThe courtaffirmed the Board'sdecisionthat the union didnot violateSec 8(a)(5) of the Actbecause a provisionin the expired contractreflectedthe parties'intent to includethe scope ofthe bargaining unit among the issuesto be resolvedat the bargainingtableNo suchclause exists inthe present case.be established by company policy. By offering evidenceat hearing on how this conflict should be interpreted,Respondent seems to agree that the provisions are inconflict.According to Section 8(d) of the Act, partiesare required to bargain in good faith over wages, hours,and other terms and conditions of employment for allunit employees.As noted above, Brandon testified thatRespondent always intended to bargain over any changesin company policy affecting helpers. For three reasons Icannot credit Brandon's testimony. First, the testimony isin clear conflict with the wording in question whichstrongly suggestsRespondent has unilateral rights indealing with the helpers. Second, I note the lack of cred-ible evidence to show that under the prior contract, withidentical language for the "B"trainees,Respondent bar-gained with the Union over the "B" trainee wages andother conditions of employment. Rather, as I have al-ready noted and will address again below, "B" traineeswere not considered by either party to be part of theunit.Finally, I cannot find that Respondent's present in-terpretation was conveyed to the Union during bargain-ing.Accordingly, it is too late now to be of value to Re-spondent.To show that the "B"traineeswere notpart of theprior unit, I turn to the prior contract (G.C. Exh. 3, p.16) which reads as follows:Under the terms of thisagreement,a new classifi-cation of employee is recognized as being employedwithin the mailroom bargaining unit to be registeredas "A" Trainees.No such sentence refers to "B" trainees. This indicatesthat the parties never intended the "B" trainees to be apart of theunit.Yet under the helperclassification, "B"trainees are permitted to perform unit work. (G.C. Exhs.9,26, p. 17.) This is further evidence that Respondentbargained to impasse over the scope of the unit.In its brief (at 17), Respondent states: "There is nodirect evidence on this question." As to whether "B"trainees were part of the unit (at 18), Respondent arguesthat even if the "B" trainees were not part of the unit,Respondentwasmerely transferring bargaining unitwork to nonbargaining unit employees, a mandatory sub-ject ofbargainingfor whichbargaining to impasse is per-missible. In support of its argument, Respondent cites thecase ofNewport News Shipbuilding & Dry Dock Co.,602F.2d 73 (4th Cir. 1979). Respondent's excerpt from page77 of the case is not complete. The entire passage readsas follows:The Board agrees that,unless transfers are specifi-cally prohibited by the relevant collective bargain-ing agreement,an employer may transfer work outof the bargaining unit,as long as the employer firstbargains in good faith and is not motivated by anti-union animus.[End of Respondent'squote.] SeeUniversity of Chicago v.N.L.R.B.,514 F.2d 942, 949(7Cir. 1975);accord,Boeing Co.v.N.L.R.B.,581F.2d 793, 797 (9 Cir.1978). It does not follow, how-ever,that an employer,under the guise of the trans-fer of unitwork,may alter the composition of the IDAHO STATESMANbargaining unit.To do so would not only modifythe job functions of the various unit members butalso affect their right to representation.Thus, im-plicit in the requirement that the employer bargainin good faith before changing unit work is the as-sumption that the affected members of the unit willbe represented.The case ofNewport NewsShipbuilding& Dry DockCo. v.NLRB,isalso important because the court en-forced the Board's order finding an 8(a)(5) violation ofthe Act because the employer bargained to impasse overthe scope of the unit.The factsare similar to those in thepresent case;for example,the controversyinNewportNewsShipbuildinginvolved the employer's attempt toalter the unit description by replacing the words"design-ers" and"design" (read "A" and"B" trainees)with thewords"draftsman"and "drafting," (read helper) and sub-sequently bargaining to impasse.' °The courtnoted theevidence indicating the employer's intent to reduce thesize of the unit.Here,Ifind that Respondent'soverallintent was to achieve the same end.In sum,Ifind that on two separate occasions, Re-spondent bargained to impasse over permissive subjectsof bargaining.Thisconstitutes violations of both Section8(a)(5) and(1) of the Act.11IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above,occurring in connection with Respondent's oper-ation described in section I, above,have a close and inti-mate relationship to trade, traffic, and commerce amongthe several States and tend to lead to labor disputes bur-dening and obstructing commerce and the free flow ofcommerce.CONCLUSIONS OF LAW1.The IdahoStatesman is an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.2.Boise TypographicalUnion No.271, InternationalTypographicalUnion,AFL-CIO isa labor organizationwithin the meaning of Section 2(5) of the Act.3.At all times material the following described unithas been an appropriateunit for thepurposesof collec-tive bargaining within the meaning of Section 9(b) of theAct, such unitbeing specified in the unit description ofthe collective-bargaining agreement between Respondentand the Unioneffective 1 October 1981-30 September1984:All employeescovered bythe agreement.(G.C. Exh.3.)4.At all times material the Union has been and is nowthe exclusive representative of the employees in theabove-described bargaining unit for the purposes of col-lective bargaining within the meaning of Section 9(a) ofthe Act.10 CompareWorld Publishing Co.,220 NLRB1065 (1975).11Bozzuto'sInc.,supra.2775.By bargaining to impasse on two separate occasionson a charge in the bargaining unit's scope as a conditionfor a new collective-bargaining agreement,Respondenthas engaged in unfair labor practices within the meaningof Section 8(a)(5) and(1) of the Act.6.By unilaterally changing the Union's jurisdictionover mailroom work from all mailroom work performedwithin the plant or in any building leased,owned, or op-erated by Respondent,to all mailroom work performedwithin the mailroom,by consolidatingthe "A"and "B"classifications into the helper classification,and by set-ting the wages and other terms and conditions of helperemployment pursuant to company policy,Respondenthas engaged in an unfair labor practice within the mean-ing of Section 8(a)(5) and(1) of the Act.7.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(2), (6), and(7) of the Act.REMEDY12Having found that Respondent has engaged in and isengaging in certain unfair labor practices, I shall recom-mend that it be ordered to cease and desist therefromand to take certain affirmative action designed to effectu-ate the policiesof the Act.I shall also recommend that,on request, Respondentbe ordered to meet and bargain collectively with theUnion with respect to wages, hours,and other terms andconditions of employment and to restore the status quoante.Respondent's unlawful unilateral changes shall be re-scinded and the affected employees shall be made wholewith interest,computed in accordance with normalBoard policy.SeeF.W. WoolworthCo., 90 NLRB 289(1950);OgleProtection Service,183NLRB682 (1970);Florida Steel Corp.,231 NLRB651 (1972).13On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed14ORDERThe Respondent,The Idaho Statesman, Boise,Idaho,its officers,agents, successors,and assigns, shall1.Cease and desist from(a)Failing and refusing to bargain with Boise Typo-graphicalUnion No.271, InternationalTypographicalUnion,AFL-CIO,by insisting to impasse on a change inthe bargaining unit's scope as a condition for a new col-lective-bargaining agreement.19The General Counsel seeks a visitatorial clause as part of itsremedy.InO.L.Willis Inc.,278 NLRB203 (1986),Rebel Coal Co., 279NLRB141 (1986),and inGlaziersLocal 558 (Forman-Ford &Ca), 279NLRB 150(1986), the Board has found such a clause"unnecessary." Inlight of these authorities and the lack of any Board authority to showwhen such a clause is necessary,Idecline to recommend a visitatonalclause.1' See generallyIsisPlumbingCo., 138 NLRB 716 (1962).14 If no exceptions are filed asprovided by Sec. 102.46 of theBoard'sRules and Regulations,the findings,conclusions,and recommendedOrder shall,as provided in Sec. 102.48 of the Rules,be adopted by theBoard and all objections to them shallbe deemed waivedfor all pur-poses. 278DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) Unilaterallyimposing on its employees a change inthe Union's jurisdiction over mailroom work, to coveronly mailroom work performed within the mailroom, ahelper classification to include the former"A" and "B"training,and helper wages and other terms and condi-tions of employment to be set pursuant to companypolicy.(c) In any like orrelated manner interferingwith, re-straining,or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policiesof the Act.(a) On request,meet and confer with the Union at rea-sonable times and places with respect to wages, hours,and other terms and conditions of employment.(b)On the Union's request,rescind any or all unilater-al changes made on or after 2 February 1985 and makeitsemployees whole,with interest,as set forth in theremedy section of this decision.(c)Preserve and, on request,make available to theBoard or its agents for examination and copying,all pay-roll records,socialsecuritypayment records,timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(d) Post at its Boise, Idaho, location copies of the at-tached noticemarked"Appendix." 1sCopies of thenotice,on forms provided by the Regional Director forRegion 19,after being signed by the Respondent's au-thorized representative,shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutivedaysin conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensureis If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board"shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."that the notices are not altered,defaced,or covered byany othermaterial.(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentThe NationalLaborRelations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT fail and refuse to bargain with BoiseTypographical Union No. 271,InternationalTypographi-calUnion,AFL-CIO,by insisting to impasse on achange in the bargaining unit's scope as a condition for anew collective-bargaining agreement.WE WILLNOT unilaterally impose on you changes intheUnion's jurisdiction over mailroom work to coveronly work performed within the mailroom,a helper clas-sification to include the former"A" and "B" trainees,and helper wages and other terms and conditions of em-ployment to be set pursuant to company policy.WE WILL NOT in any like or related manner interferewith, restrain,or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL, on request, meet and confer with the Unionat reasonable times and placeswithrespect to wages, andother terms and conditions of employment.WE WILL, on the Union's request, rescind any or allunilateral changes made on or after 2 February 1985, andmake you whole for any losses you suffered, plus inter-est.THE IDAHO STATESMAN